﻿143.	 Your election, Sir, as President of the thirty- second session of the General Assembly is proof of your personal qualifications, and an indication of the high standing of your country, Yugoslavia, in the international community as one of the founding countries of the non-aligned movement of which my country is a member. I have the pleasure, therefore, on behalf of the delegation of Bahrain, to congratulate you warmly and to wish you success in this respect.
144.	I should like to express my thanks and appreciation to Mr. Hamilton Shirley Amerasinghe for the work he did as President of the thirty-first session, with his well-known ability and skill, which helped to make a success of the work of that session.
145.	I should like, also, to express the appreciation of my Government for the ability shown by the Secretary- General, Mr. Kurt Waldheim, in carrying on the duties of his high post, at a time when the United Nations is expected to play an increasingly important role in international affairs. Mr. Waldheim has been able to serve faithfully the principles of our Organization and deploy unremitting efforts for their implementation.
146.	The international Organization, in spite of the reverses and challenges it has encountered, has been able in the last 32 years to accomplish much of the work and objectives for which it was established. The Organization has made commendable efforts to preserve world peace and security, and has been able, by its timely intervention, to contain some local disputes and prevent them from deteriorating into global destructive wars. It has laid down the foundations of an integrated world system for the exchange of aid and technical knowledge among States in various fields. It has become truly an international forum for the exchange of views and the co-ordination of efforts among States to build a world in which peace and prosperity prevail.
147.	No wonder that, after they attain independence, States hasten to join this international Organization, since they realize that no nation in this small world can live apart from other members of this family of nations. The membership of the Organization increases every year by the admission of States which have recently acceded to independence by the efforts of their own people, and through the efforts of the United Nations in resisting colonialism and increasing the momentum for the independence of nations.
148.	I have the pleasure of welcoming at this session the admission to this Organization of the Republics of Djibouti and Viet Nam. I hope it will not be long before we see all other nations in the world which are still struggling for independence taking their place among us as Members of the Organization.
149.	Since the thirty-first session of the General Assembly last year, the world has seen great political and economic events and developments. The annual report of the Secretary-General on the work of the Organization contains a deep and thorough analysis of the problems of the time, and shows clearly the possibilities open to the Organization, as well as the obstacles it faces. Our agenda for this session is replete with important matters which engage the attention of the international community. These are the grave problems facing us in southern Africa, the explosive situation in the Middle East, disarmament and the questions of dialogue between North and South.
150.	This period in the history of humanity is characterized by the dialogue taking place between the nations and peoples of the world. The world has thus been able to avoid confrontation in many areas.
151.	On this assumption, the Arab world has entered into a dialogue with Europe for the purpose of laying down the main foundations for mutual action by the two sides with a view to achieving economic, social and cultural development between the peoples of the Arab world and Europe. Such a dialogue, as well as the dialogue between the developing and industrialized countries, serves the causes of world peace and co-operation for the benefit of humanity at large.
152.	On the same assumption, the First Conference of Heads of State and Government of the Organization of African Unity and the League of Arab States, which was held in Cairo in March of this year, succeeded in laying down solid foundations and bases for co-operation and solidarity between the African peoples and the Arab world in the political, economic, social and cultural fields. The joint declarations which were issued at the end of the Conference [see A/32/61] made clear the joint political will and firm determination to work for the strengthening of the historical, civilizational and cultural ties between the Arab and African peoples, so that they may carry out their human mission of spreading peace, progress and well-being in the world.
153.	The resources of the planet on which we live, although abundant, are nevertheless limited in view of the ever-increasing population of the world. The peace of the world depends on an equitable distribution of wealth, which requires the restructuring of present world economic relations and conditions. The wide gap between the standard of living of people in the third world and that of the people in the developed countries is a danger signal, which impedes security and progress in the world. Many of the inhabitants of the developing countries are still living in a state of poverty and malnutrition, threatening famine and the spread of disease. It is inconceivable that about three fourths of the population of the world in developing countries should be allocated less than one third of the total revenue of the world, while about one fourth of the population of the world in developed countries receives two thirds of the world's revenue. This situation cannot in the end benefit anyone, since the developing countries constitute the main market for the consumption of manufactured goods and export many basic commodities which are the life-blood of industry in developed countries and the source of their prosperity.
154.	We have shown, since the sixth and seventh special sessions, the importance and need to narrow the vast gap between the wealthy nations in the North and the millions of poor people who live in the South. This can never be achieved unless \ e put an end to the painful conditions arising from the existence of very wealthy countries and others which are poor to the degree of deprivation, and unless we establish a new world economic order based on justice and equity and the right of all States and peoples to enjoy full sovereignty over their natural resources.
155.	The results of the Conference on International Economic Co-operation, the North-South dialogue held in Paris last June, which attracted the attention of the whole world, fell short of expectations with regard to laying down a comprehensive and equitable programme for international economic co-operation as an effective contribution to the development of the third world. The Conference was a good opportunity for the industrialized and developing countries to prove their good intentions concerning the establishment of a new international economic order to replace the current unjust order of the concepts and rules governing commercial dealings between the industrialized and developing countries.
156.	The position of the developing countries participating in the Conference was characterized by flexibility and moderation. These countries have proved that their intention was not to transform the Conference into a confrontation with the industrialized countries. On the contrary, their stand was characterized by wisdom, logic, frankness and moderation. We hope that constructive discussions and good intentions will prevail during our discussions in this session on the results of the Conference on International Economic Co-operation, so that the Conference may reach the noble goal which we all work for: namely, the establishment of the new international economic order based on justice, equity and equality among the States of the world. It is our hope that the industrialized States will show more flexibility and understanding of the position of the developing countries, so that we may reach more constructive results in the field of international cooperation, and so that the industrialized countries may contribute effectively to the development of the third world, particularly through allowing the developing countries to participate effectively and freely in the utilization of technology and industrialization, as well as establishing an order which strikes a balance between the prices of basic commodities and raw materials exported by developing countries and those of manufactured goods and technology imported by such countries.
157.	Racism and racial discrimination has been one of the problems confronting the- United Nations since its establishment. It is completely inconsistent with the principles and Charter of the United Nations. How, one may ask, can the United Nations permit a Member State recklessly to violate, day in and day out, the resolutions and Charter of the United Nations in this respect? The policy of racial discrimination, based on the domination of one race over another, which is being practised openly and deliberately by the governing regime in South Africa and the illegal governing regime in Southern Rhodesia, is contrary to the main principles underlying the United Nations. It is a flagrant breach of its Charter, and an internationally outrageous violation of basic human rights, which cannot conceivably be committed by a Member State in the Organization.
158.	Therefore we participated in the issuance of a statement by the Foreign Ministers of non-aligned countries at their extraordinary meeting in New York on 30 September last  on the current situation in southern Africa and the ever increasing brutal repression of the peoples of Zimbabwe, Namibia and South Africa by the racist colonialist authorities. We appeal to all States to respond to the contents of that statement.
159.	Bahrain has consistently supported the rights of oppressed peoples and countries to self-determination and independence and the application of the principles of equality, equal opportunities and justice for all races of the world without exception, irrespective of colour, race, origin or faith. We have on more than one occasion and in more than one assembly condemned absolutely the policies of apartheid and racial discrimination wherever and however they are applied, particularly those of the racist regimes in South Africa, Southern Rhodesia and Palestine.
160.	I should like now to move on to the question of complete and comprehensive disarmament. It is one of the important questions taking a prime place in the discussions and work of the General Assembly at each and every session. There are about 20 items on this session's agenda on the question of disarmament, which clearly shows the importance Member States attach to it. This led the non-aligned countries at the last session to submit a proposal for the holding of a special session of the General Assembly to study this question in all its aspects.
161.	The arms race is one of the most important problems facing the world today, particularly the developing world. The huge arsenals of conventional, nuclear, chemical and biological weapons which some States build cause increasing concern because they threaten the existence of humanity on our small planet and stimulate the outbreak of wars among States. It is indeed regrettable that huge amounts of money should every year be dissipated on the development of destructive conventional and strategic weapons instead of being spent on development projects and on alleviating the burden of indebtedness of the poor countries. It is estimated that this year about $300 billion has been spent on armaments-at a time when the majority of people in our world are living in hunger, squalor and deprivation.
162.	In the Middle East we find Israel building a huge arsenal of weapons to consolidate its occupation of the land of States Members of this Organization, refusing to recognize the rights of the people of Palestine and acting as a fortress for continuous aggression and expansion at the expense of others.
163.	Obviously the reduction of arms of all kinds and the non-development of new weapons would provide huge financial resources that could be used for development projects, in particular to raise the standard of living of the people of the developing countries.
164.	The danger of the proliferation of nuclear weapons increases every year. There are indications that both Israel and South Africa possess the ability to make a nuclear weapon. The ability of those two racist regimes in Palestine and South Africa to possess and to make nuclear weapons endangers international peace and security not only in the Middle East and on the African continent but all over the world. Therefore we consider it the duty of the international community represented in this hall to spare no effort to prevent the proliferation of nuclear weapons and to ban all nuclear experiments, as well as to prevent the production and use of many destructive weapons, including biological and chemical weapons.
165.	Bahrain has on more than one occasion unreservedly supported the proposal for the Middle East to become a nuclear-weapon-free zone and for the Indian Ocean and all its natural extensions to be a zone of permanent peace and security. Therefore in our area, in the Gulf, we have started to engage in contacts and dialogues with all the States lying on the Gulf to establish the bases for mutual co-operation to keep the area far removed from the dangers involved in the rivalries of outside States. We therefore support the proposal for the holding of a conference to put into effect the Declaration on the Indian Ocean as a Zone of Peace, provided thorough preparations are made for the conference.
166.	We hope that the special session of the General Assembly on disarmament to be held next spring will be able to deal with all matters of disarmament without exception and will strive to reach the goal of disarmament for development.
167.	Almost 30 years have now elapsed, and the people of Palestine are still outside their land and home. When, in November 1947, the Organization adopted the resolution on the partition of Palestine, international Zionism sheltered behind that resolution to attack the Arab people of Palestine within their own home and expel them, from the land of their fathers and forefathers. The Palestinian people were then unarmed and without Government administration. They were in fact still under the mandate of the international community as represented by this Organization. Therefore the international Organization bears a special responsibility towards Palestine and its people.
168.	Since those tragic events the Organization has adopted numerous resolutions calling for the return of the Palestinians to their homes, compensation for their losses and the guaranteeing of the exercise of their lawful and inalienable rights of sovereignty in their country. But Israel has flatly rejected all those resolutions; it has usurped the land of the people of Palestine, expelled them from Palestine by cruel force, and replaced them with foreign immigrants to establish a racist regime supported by imperialism.
169.	Israel has not stopped at that. In June 1967 it occupied the remaining parts of Palestine and other territories of neighbouring Arab lands in pursuit of the Zionist expansionist policy in the Middle East. Israel then requisitioned Arab lands in occupied Palestine, expelled their inhabitants and changed their nature so as to establish settlements for the new immigrants who are still pouring in. The number of such settlements established on occupied lands since June 1967 amounts to 85.
170.	The establishment of such settlements on occupied land is increasing day after day. The settlements are spread over the occupied land of Palestine and neighbouring Arab States. They stand as proof of the colonialist and racist intentions of Israel in the area. They have been established to serve as fortresses to consolidate the existence of Israel in the area, to implement its expansionist policies and to disperse Arab families in the occupied land. They have been built in strategic positions, proving the evil intentions of Israel and its determination to remain in the occupied territories forever. These intentions are no secret to anyone, particularly after the recent declarations of the rulers of Israel that any Israeli has the right to settle in the occupied land of Palestine, that being  part of the Israeli heritage .
171.	Israel has taken severe repress; measures against the Arab population in the occupied territories and has thrown many of its members into gaol, where they are subjected to the worst types of torture, contrary to all basic human rights. All such measures are contrary to the fourth Geneva Convention relative to the Protection of Civilian Persons in Time of War, and to the resolutions of the General Assembly and the Security Council concerning solution of the pending crisis and the non-alteration of the legal status of the occupied territories, which consider all such measures null and void. The United Nations Commission on Human Rights has more than once condemned Israel for violating the said Geneva Convention in the occupied Arab territories and considers such violations to be war crimes and an affront to humanity.
172.	The expansionist policy of Israel in the area is the most dangerous threat to peace and security in the world. The situation is explosive and threatens the outbreak of a destructive war whose repercussions would extend to other areas of the world. The regrettable events in the Middle East are no more than a result of the tension prevailing in the area, which Israel exploits in order to pursue, openly or secretly, its aggressive policy and its intervention in the affairs of the neighbouring Arab countries. In this respect responsibility is borne by States which support Israel and supply it with military and material aid and condone its violation of the resolutions of the Security Council and the General Assembly.
173.	The obstinacy of Israel in its rejection of the rights of the Palestinian people is no more than a manoeuvre to block the peaceful settlement of the question of the Middle East. The main problem is the case of Palestine and the Palestinian people and their right to exist as a people in their land and home. The occupation by Israel of parts of the neighbouring Arab countries is no more than the result of its expansionist policy in the area. The solution of this problem as a whole lies in the complete withdrawal of Israel from all the Arab lands occupied since 1967, the return of the Palestinian people to their homes, and the granting to them of the same right to self-determination as that of any other people, through their representative, the Palestine Liberation Organization.
174.	We therefore call for efforts to be intensified and world opinion to be marshalled to compel Israel to implement the resolutions of this Organization and to respond to the endeavours made to solve this problem by peaceful means, and for the reconvening of the Geneva Peace Conference on the Middle East with the presence of all parties concerned including - the Palestine Liberation Organization.
175.	We appeal to all the States of the world, with no exception, to halt all economic and military aid to Israel and to refrain from giving it any help which would inevitably lead to perpetuating the present situation and would encourage Israel to continue its aggression against the rights of the Palestinian people and the occupied Arab territories.
176.	It is indeed regrettable that the Security Council has not been able this year to consider the report and recommendations of the Committee on the Exercise of the Inalienable Rights of the Palestinian People, which were adopted by the United Nations General Assembly at the last session by resolution 31/20.
177.	We call upon the Security Council to put an end to all the policies and practices of Israel in the occupied Palestinian and Arab territories, which threaten world peace with the gravest of consequences, and to take the necessary steps to revoke all Israeli measures imposed in this respect, particularly those relating to annexation, colonization and Judaization.
178.	Israel has violated the United Nations Charter and its resolutions ever since it was first admitted to this Organization. It is well known that Israel's admission to the United Nations by resolution 273 (III) was subject to the following two conditions: first, that Israel undertake to respectfully the United Nations Charter as from the date of its admission to the United Nations; and, secondly, that it carry out the provisions of resolution 181 (II) on partition, and resolution 194(111) permitting the Palestinians to return to their homes. The Foreign Minister of Israel understood at the time to accept both conditions.
179.	It is clear that the undertaking of the Foreign Minister of Israel was not genuine from the start. Israel has not honoured either of those two conditions. It has occupied since that time territories more than four times the area allotted to it under resolution 181 (II) and has not implemented resolution 194(111) relating to the return of the Palestinians to their homes.
180.	As preliminary measures to stop Israel from continuing its dangerous policy in the Middle East, we have sponsored the draft resolution submitted by the Arab Republic of Egypt at this session on recent illegal Israeli measures in the occupied Arab territories. We have also adopted the two declarations issued by the Foreign Ministers of non-aligned countries 
and the Foreign Ministers of  the Islamic countries in their extraordinary meetings held in New York on 30 September and 3 October of this year, respectively, on the situation in the Middle East and the question of Palestine In the light of recent developments. We appeal to all States in this Organization to support the aforementioned draft resolution and to respond to the call made in the above-mentioned Declarations of the Foreign Ministers of non-aligned countries and the Foreign Ministers of the Islamic countries. We also call upon States which have influence with Israel to take a decisive stand for the solution of the problem and not merely to confine their role to mediation in the dispute.
181.	Our stand with regard to all these matters is derived from our firm belief in the principles and human objectives of the United Nations and our desire to co-operate with all peace-loving States within the system of the United Nations to build a more progressive world in which justice, security and prosperity will prevail.
 

